DETAILED ACTION
This Office action is in response to the amendment and remarks filed on July 6th, 2021.  Claims 21-40 and pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 24-25, 31-36, and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: providing photons to the detector, measuring the detector response to the photons, and determining gain from this response.  Claims 21 and 31 both contain a limitation compare a signal gain of the detector with a predetermined value or to the gain of another detector.  That such a step requires a determining the gain can be seen purely from logic, as a gain cannot be compared to anything if the gain is not known.  Furthermore, in order to measure gain an input is required.  Gain is a measurement of how much a signal is amplified, so there must be an input signal of some form.  The claim language rules out an ion signal, and the only other form of signal disclosed is photons, for example as shown in any of figure 4B, 4C, or 4E.  Figure .
Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: providing pulses of photons to the detector.
Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a photon source configured to provide photons to the detector. Claim 26 requires that the mass spectrometer is configured to detect a pulsed response by the detector that is independent of any ionizing event.  Based on the disclosure, this occurs only when pulses of photons from a photon source are incident on the detector (see for example fig. 4A, element 434).  Therefore a photon source configured to provide photons to the detector is essential for the mass spectrometer to be able to be configured as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,672,598.
Regarding claim 21, the patented claim discloses a method for a charged-particle detector of a mass spectrometer, the method comprising: detecting a response by the charged-particle detector that is independent of any ionizing event in the mass spectrometer (‘detecting a response by the charged-particle detector to the photons incident thereon, without any ionizing event in the mass spectrometer.’ from parent claim 1); and comparing a signal gain of the charged-particle detector with a predetermined value or with a measured signal gain of another charged-particle detector, in response to an output signal of the charged-particle detector (‘comparing a signal gain of the ion detector with a predetermined value or with a measured signal gain of another ion detector, in response to the output signal of the ion detector.’).
Regarding claim 22, the patented claim discloses the method of Claim 21, wherein the charged-particle detector comprises an ion detector, and wherein the detecting comprises determining whether the ion detector provides the output signal (‘wherein the charged-particle detector comprises an ion detector, … and wherein the detecting comprises determining whether the ion detector provides an output signal in response to light from the LED.’ from parent claim 2).
Regarding claim 23, the patented claim discloses the method of Claim 22, further comprising: receiving photons at the ion detector (‘providing, from a photon source, photons incident on the charged-particle detector’ from parent claim 1); and measuring 
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,672,598.
Regarding claim 24, the patented claim discloses the method of claim 22, further comprising: adjusting the signal gain of the ion detector, in response to determining that the signal gain of the ion detector does not match the predetermined value and/or does not match the measured signal gain of the another ion detector (‘adjusting the signal gain of the ion detector, in response to determining that the signal gain of the ion detector does not match the predetermined value and/or does not match the measured signal gain of the another ion detector.’).
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,672,598.
Regarding claim 25, the patented claim discloses the method of claim 22, further comprising: removing one or more portions of an ion optics system from a housing of the mass spectrometer that includes a flight tube that is in communication with the ion detector, wherein the detecting is performed while the one or more portions of the ion optics system is removed (‘removing one or more portions of an ion optics system from a housing of the mass spectrometer that includes a flight tube that is in communication 
Claims 26, 31, 36-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,672,598.
Regarding claim 26, the patented claim discloses a mass spectrometer comprising: a housing enclosing an analysis flow path (‘a housing enclosing an analysis flow path’); a charged-particle detector (‘a charged-particle detector’); and a light source configured to provide light inside the housing to generate ions incident on the charged-particle detector (‘a light source configured to provide light inside the housing to generate ions incident on the charged-particle detector’).
The patented claim does not disclose the mass spectrometer being configured to detect a pulsed response by the charged-particle detector that is independent of any ionizing event in the mass spectrometer.  However, the patented claim does disclose photon source configured to generate photons incident on the charged-particle detector, which would produce a response by the charged-particle detector that is independent of any ionizing event in the mass spectrometer, and it would have been obvious to a person having ordinary skill in the art to configure the spectrometer to detect said signal so that the signal could be used for characterizing the detector and/or photon source.  Such a response could be pulsed simply by pulsing the photon source, and it would have been obvious to a person having an ordinary skill in the art to pulse the signal to allow for characteristics like ramp up and down and time delay to be measured.
Regarding claim 31, the patented claim discloses a mass spectrometer comprising: a housing enclosing an analysis flow path (‘a housing enclosing an analysis 
The patented claim does not disclose a processor that is configured to detect a response by the charged-particle detector that is independent of any ionizing event in the mass spectrometer, wherein the processor is further configured to compare a signal gain of the charged-particle detector with a predetermined value or with a measured signal gain of another charged-particle detector, in response to an output signal of the charged-particle detector.  However, the patented claim does disclose photon source configured to generate photons incident on the charged-particle detector, which would produce a response by the charged-particle detector that is independent of any ionizing event in the mass spectrometer, and it would have been obvious to a person having ordinary skill in the art to add a processor configured to detect said signal so that the signal could be processed.  It would further have been obvious to compare a signal gain of the charged-particle detector with a predetermined value or with a measured signal gain of another charged-particle detector to see if the gain is acceptable for the operation of the mass spectrometer.
Regarding claim 36, the patented claim discloses the claimed invention except for determining whether the charged-particle detector provides the output signal, but it would have been obvious to a person having skill in the art to add a check on whether there is a signal at all to the detection so that error notifications could be given if the signal is not detectable.
Regarding claim 37, the patented claim discloses the mass spectrometer of Claim 36, wherein the charged-particle detector is configured to receive photons (‘a photon source configured to generate photons incident on the charged-particle detector’).  The patented claim does not disclose the processor being further configured to: measure the signal gain of the charged-particle detector.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to add a signal gain measurement so that the signal gain could be accounted for in analysis.
Regarding claim 38, the patented claim discloses the claimed invention except for configuring the processor to: adjust the signal gain of the charged-particle detector, in response to determining that the signal gain of the charged-particle detector does not match the predetermined value and/or does not match the measured signal gain of the another charged-particle detector.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to adjust the gain as needed to match the desired gain.
Regarding claim 40, the patented claim discloses the mass spectrometer of Claim 31, wherein the charged-particle detector comprises an ion detector (‘ions incident on the charged-particle detector’).
Claims 27, 32 & 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,672,598.
Regarding claim 27, the patented claim discloses the mass spectrometer of Claim 26, further comprising a flight tube in the housing and defining a free drift portion of the analysis flow path (‘flight tube in the housing and defining a free drift portion of the 
Regarding claim 32, the patented claim discloses the mass spectrometer of Claim 31, further comprising a flight tube in the housing and defining a free drift portion of the analysis flow path (‘flight tube in the housing and defining a free drift portion of the analysis flow path’), wherein the charged-particle detector is in communication with the flight tube and comprises a Micro-Channel Plate (MCP) (‘wherein the charged-particle detector is in communication with the flight tube and comprises a Micro-Channel Plate (MCP).’).
Regarding claim 39, the patented claim discloses the mass spectrometer of Claim 31, further comprising: an ion optics system that includes a flight tube that is in communication with the charged-particle detector (‘further comprising a flight tube in the housing and defining a free drift portion of the analysis flow path, wherein the charged-particle detector is in communication with the flight tube and comprises a Micro-Channel Plate (MCP).).
The patented claim does not disclose the processor being configured to detect the response while one or more portions of the ion optics system is removed from the housing.  Removing an ion optics system from a housing is obviously within the skill level of a person having ordinary skill in the art, and it would have been obvious to such a person to remove it during detection since they are not used for the method, see also 
Claims 28 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,672,598.
Regarding claim 28, the patented claim discloses the mass spectrometer of Claim 27, wherein the flight tube comprises first and second cylinders (‘wherein the flight tube comprises first and second cylinders,’).
Regarding claim 33, the patented claim discloses the mass spectrometer of Claim 32, wherein the flight tube comprises first and second cylinders (‘wherein the flight tube comprises first and second cylinders,’).
Claims 29 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,672,598.
Regarding claim 29, the patented claim discloses the mass spectrometer of Claim 26, wherein the light source comprises a laser (‘wherein the light source comprises a laser.’).
Regarding claim 34, the patented claim discloses the mass spectrometer of Claim 31, wherein the light source comprises a laser (‘wherein the light source comprises a laser.’).
Claims 30 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,672,598.
Regarding claim 30, the patented claim discloses the mass spectrometer of Claim 26, further comprising an ion optics system through which the ions are configured 
Regarding claim 35, the patented claim discloses the mass spectrometer of Claim 31, further comprising an ion optics system through which the ions are configured to pass toward the charged-particle detector (‘further comprising an ion optics system through which the ions are configured to pass toward the charged-particle detector.’).
Response to Arguments
Applicant's arguments with respect to the rejection under U.S.C. 112 have been fully considered but they are not persuasive.
Applicant argues that the Office action has not identified where the present application regards providing photons to the detector and measuring the gain as essential steps.  As an initial matter, examiner has refined her language to clarify that the measurement itself is of the detector response to the photons, and gain is determined from this.  This is merely to clarify and does not change the basic scope of the rejection.
The claim language requires comparing a signal gain with another value. That such a step requires a step of determining the gain can be seen purely from logic, as a gain cannot be compared to anything if the gain is not known.  Of course, one could use a gain provided from a technical manual or known from a previous result.  However, the claim language specifically requires that the comparison be ‘in response to an output signal of the charged-particle detector’, meaning that the claim requires we determine the gain directly from the output signal.  Therefore, determining the gain from the output signal is an essential step in the claimed method.
Further, examiner has linked this language with block 436 of the method as shown in the flow chart in figure 4A.  Applicant states in their remarks that ‘this block of the present application does not indicate that (i) providing photons to the detector and (ii) measuring gain are essential steps.’  However, this is not true.  A flow chart shows a method that proceeds from a first step through to subsequent steps, and a subsequent step cannot be reached if the previous steps are not complete.  In the case of the flow chart of figure 4A, we can see that block 436 cannot be reached until block 433 (providing photons to detector) and block 434 (measuring the response to the photons) have been completed.
Even if this flow chart was not present, these steps would be essential to the determination of the gain from the output signal, which, as explained, is a necessary first step to comparing said gain.  Gain is a measure of the amplification of an input signal, and cannot be determined if no input signal is present.  Therefore method steps of inputting a signal and measuring the detector output in response are essential, and the only input signal that is supported by the disclosure and consistent with the limitation of no ionizing events is a photon signal.  Therefore, the only supported interpretation is that the steps of providing photons to the detector and measuring the response are essential.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896